Citation Nr: 1529627	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES


1. Entitlement to an initial compensable evaluation for acid reflux.

2. Entitlement to an initial compensable evaluation for sleep apnea.

3. Entitlement to an initial evaluation in excess of 30 percent for sleep apnea.

4. Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the right wrist.

5. Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the left wrist.

6. Entitlement to an initial compensable evaluation for eczema. 

7. Entitlement to an initial compensable evaluation for hydrocele.

8. Entitlement to an initial compensable evaluation for eczema.

9. Entitlement to an initial compensable evaluation for sinusitis.

10. Entitlement to an initial compensable evaluation for allergic rhinitis.

11. Entitlement to an initial compensable evaluation for panic disorder with agoraphobia and alcohol dependence (claimed as anxiety and depression).

12. Entitlement to service connection for a right foot disorder.

13. Entitlement to service connection for a left foot disorder.

14. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served in active duty from June 1998 to June 2001, and from July 2004 to August 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a June 2014 rating decision of the VARO in Pittsburgh, Pennsylvania.  

Although the issues of entitlement to service connection for PTSD and entitlement to a TDIU have not been certified to the Board for appellate consideration in the first instance, correspondence received from the Veteran on July 17, 2014, has been construed as a timely Notice of Disagreement with the June 2014 rating decision that denied entitlement to service connection for PTSD.  See 38 C.F.R. § 20.201 (2014).  Regarding entitlement to a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board finds that the issue of entitlement to a TDIU has been raised by the Veteran in July 2014 correspondence in which he requested a 100 percent disability rating, and during the August 2014 Videoconference hearing.  The issue of entitlement to a TDIU is therefore part of the Veteran's pending claims for increase.  As such, claims for service connection for PTSD and entitlement to a TDIU have been listed on the title page of this decision as issues currently before the Board for appellate consideration. 

In August 2014, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  While no additional evidence has been received since the August 2014 hearing, additional evidence was associated with the claims file in May, June, and July 2014.  During the hearing the Veteran and his representative provided oral and written waivers of initial RO consideration of any new evidence.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2014).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for left and right foot disorders; entitlement to initial compensable disability ratings for carpal tunnel syndrome of the right and left wrists, eczema, hydrocele, sinusitis, allergic rhinitis, and panic disorder with agoraphobia and alcohol dependence (claimed as anxiety and depression); entitlement to an evaluation in excess of 30 percent for sleep apnea; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since the August 16, 2011, effective date of the award of service connection sleep apnea has been manifested by sleep disordered breathing and persistent day-time hypersomnolence; it is unclear whether the Veteran's sleep apnea has been manifested by sleep problems requiring the use of a continuous airway pressure machine (CPAP).  

2. Since the August 16, 2011, effective date of the award of service connection, acid reflux has been manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal, arm or shoulder pain.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of at least 30 percent for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6847 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating for acid reflux, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code (DC) 7399-7346 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

As to the Veteran's claims for initial compensable evaluations for sleep apnea and acid reflux, this appeal arises from disagreement with the initial noncompensable (zero percent) disability ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims.  See 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available evidence pertaining to the Veteran's claimed sleep apnea and acid reflux has been obtained.  

Service treatment records and post-service medical records have been associated with the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf pertaining to his claimed sleep apnea and acid reflux disorders.

The Veteran also was provided with a VA examination in conjunction with his claim for increase for acid reflux.  The Board acknowledges that during the August 2014 Videoconference hearing, the Veteran raised concerns as to the adequacy of the June 2012 VA examination with regard to his claimed acid reflux disability.  Specifically, he testified that the June 2012 VA examiner erroneously indicated that his symptoms of acid reflux did not include regurgitation.  He stated that the examiner's findings and documented report of the Veteran's reported history of the disability are not an accurate representation of symptoms that the Veteran actually reported during the examination.  In that regard, the Board concedes that the Veteran service-connected acid reflux disability is manifested by symptoms of regurgitation.  Indeed, the Veteran is competent to identify and report his symptoms and the Board is unable to find any reason to doubt the credibility of his reports in that regard.  Notwithstanding the foregoing, as explained in further detail below, the Veteran has not alleged, nor do treatment records suggest, that he experiences any additional symptoms of acid reflux which may entitlement to a rating in excess of that assigned in this decision.  Thus, the Board finds that the June 2012 examination report, combined with the contemporaneous medical evidence of record and the Veteran's lay statements and testimony, are adequate for the purposes of deciding the Veteran's claim for increase for acid reflux.  The examiner conducted physical examination, reviewed the Veteran's documented and reported medical history, and described the Veteran's acid reflux disability in sufficient detail (when combined with the Veteran's lay assertions) so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran was also afforded a Videoconference hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a DRO and VLJ who chairs a hearing has (1) a duty to fully explain the issues and (2) a duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ asked questions to ascertain information to substantiate the Veteran's claims for higher ratings.  In addition, the Veteran volunteered an account of his symptoms since discharge and his more recent symptoms.  The VLJ also sought to identify pertinent evidence not currently associated with these claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II. Legal Criteria - Increased Ratings 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and of the appropriateness of a staged rating is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

III. Factual Background and Analysis

      i. Sleep Apnea

Service connection for sleep apnea was granted in an August 2012 rating decision and a noncompensable rating was assigned, effective August 16, 2011.  

Obstructive sleep apnea is evaluated under DC 6847.  38 C.F.R. § 4.97.  Under DC 6847, which provides for evaluation of obstructive sleep apnea, noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is assigned if there is persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a CPAP machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  Id. 

In this case, a September 2006 post-deployment health assessment shows that the Veteran experienced difficulty breathing and still feeling tired after sleeping at that time and during his deployment to Iraq from September 2005 to September 2006.  In November 2006, the Veteran complained of gasping for air when he wakes and he stated that he always felt tired, even after getting plenty of sleep.  It was noted that sleep apnea could not be ruled out although exam of the Veteran's head and neck did not fit obvious diagnosis of obstructive sleep apnea.  A sleep test was recommended with subsequent ENT evaluation if symptoms did not resolve.  A July 2009 internal medicine clinic note shows diagnostic assessment of sleep disordered breathing.  

During a September 2009 administrative visit, the Veteran requested to ensure that referrals had been put in for sleep deprivation.  He complained of hyperventilation during sleep, fatigue since 2 months prior, that he was unable to fall asleep, waking throughout the night, snoring, and tiredness after sleeping for 9 hours.  Review of symptoms was significant for paroxysmal nocturnal dyspnea.  Diagnostic assessment include fatigue for which he was referred to the sleep lab for a sleep study.  

A September 2009 initial sleep evaluation note shows that the Veteran reported occasional non restful or restorative sleep.  He reported experiencing difficulty falling asleep due to pain, middle of the might awakenings with choking sensation, nocturnal waking with gasping for air, loud snoring, morning headaches, and daytime somnolence.  A score of 13 on Epworth Sleepiness Scale was noted.  Physical examination of the Veteran's ears, nose, and throat was reported as normal.  Diagnostic assessment was persistent insomnia for which medication (Ambien) was prescribed.  

A November 2009 service treatment note documents the Veteran's report that prescribed medications for sleep were not helpful.  A change in prescribed medication for assistance sleeping was noted as the medication initially prescribed had a side effect of too much daytime drowsiness.  Clinical impression was adult organic obstructive sleep apnea and a sleep study was ordered.   

Report of a November 2009 polysomnogram shows diagnosis of mild sleep apnea by apnea-hypopnea criteria.  Clinical correlation was recommended regarding need for a CPAP titration study.  A December 2009 sleep study follow-up note indicated that the Veteran was experiencing headaches upon awakening in the morning.  It was noted that polysomnogram showed evidence of mild sleep apnea with an AHI (apnea-hypopnea index) of 6.5, however, the Veteran did not meet the Tricare standard for CPAP titration due to no co-morbid factors.  The Veteran was advised to request a follow-up evaluation if he developed hypertension, coronary artery disease or diabetes mellitus. 

During an October 2010 report of medical history for Medical Board Evaluation, the Veteran reported frequent trouble sleeping due to persistent insomnia and sleep apnea for which he was taking Trazadone and Minipress medications.  He reported diagnosis with sleep apnea in December 2009.  

During a June 2012 Traumatic Brain Injury (TBI) second level evaluation consult, the Veteran reported symptoms of continuous fatigue; sleep disruption with problems falling and staying asleep, nightmares, snoring, and achieving only 4 hours of sleep per night on average.  It was noted that he reported a history of obstructive sleep apnea and that he was scheduled for a sleep evaluation but that he was not using a device at that time.  Diagnostic impression at that time included sleep disruption due to probable obstructive sleep apnea and behavioral health issues.  A sleep evaluation for a reported history of obstructive sleep apnea was recommended with notation that the Veteran was not currently using a CPAP/BIPAP.  In June 2012, a VA sleep consultation request shows that the Veteran reported that prior sleep study diagnosed obstructive sleep apnea, but that he was using no devices at that time.  During individual mental health therapy in June 2012, the Veteran complained of insomnia and reported that recently he had been sleeping from 8am to noon or 1pm.  He indicated that sleep was intermittent and his energy level was variable.  It was noted that a sleep study consult had already been requested and that sleep hygiene guidelines and ways to reestablish the sleep/wake cycle were discussed.  Report of a June 2012 VA mental disorders VA examination notes that military records repeatedly state that the Veteran's sleep problems are due to sleep apnea.  

A July 2012 sleep disorders consultation note indicates that the Veteran was referred for sleep clinic consultation for evaluation of sleep complaints.  It was noted that he had been seen in a group sleep medicine clinic and that his sleep apnea clinical score was 16 and his Epworth Sleepiness scale was 12.  History of frequent episodes of loud snoring and occasional episodes of awakening with gasping or choking for breath was noted.  The Veteran frequently felt unrefreshed when he awoke in the morning and he had frequent problems of falling or staying asleep at night.  He had been told that he stopped breathing in his sleep.  The Veteran denied difficulty maintaining wakefulness while driving.  Industrial safety and driving history was negative for actual and near miss drowsy driving car accidents.  Examination of the Veteran's head and neck showed a Class II airway.  Diagnostic impression was moderate likelihood of sleep apnea.  Plan was to again evaluate the Veteran for sleep apnea with home-base sleep apnea study.  Further evaluation would depend on the results of that initial testing.  

An August 2012 sleep lab note indicates that the Veteran underwent a 4 channel cardiopulmonary sleep study through VA for evaluation of possible sleep-disordered breathing/sleep apnea on July 19, 2012.  Diagnostic impression indicated that findings on sleep study were consistent with mild obstructive sleep apnea.  Plan was to proceed with Home Auto-CPAP therapeutic trial for 1 week and it was noted that the Veteran would be scheduled for follow-up in the sleep clinic in 2 to three months.  An August 2012 Sleep Lab letter to the Veteran dated the same date stated that sleep study performed through VA at the Veteran's home demonstrated mild sleep apnea.  It was recommended that he do a one week therapeutic trial of a Home Auto-CPAP.  It was noted that the Veteran would receive further information about this arrangement in a separate mailing and that he was to contact the clinic if he had any questions.  

A January 2013 VA primary care note indicates that the Veteran wanted a CPAP machine.  It was noted that he was unable to come to VA to obtain a CPAP previously because he could not afford to drive to the Pittsburgh VAMC from his home.  The Veteran indicated that the Altoona VAMC was only 5 minutes from his home.  Past medical history at that time include mild sleep apnea.  It was noted that the Veteran was given the phone number to the sleep clinic and prosthetics to reschedule pickup of equipment.  It was explained that if he switched care to his local VA that he make be able to get these services there.  

In his August 2013 Notice of Disagreement, the Veteran indicated that he experiences daily hypersomnolence.  He stated that he was waiting on a machine to be shipped to him to hopefully treat his sleep apnea disability.   

During the August 2014 Videoconference hearing, the Veteran testified that he had been diagnosed with sleep apnea during polysomnogram nearly three years prior.  He stated that he was told that he needed a CPAP machine and to call to schedule an appointment for fitting and issuance of a CPAP machine but that he had been unsuccessful in making contact with the VAMC to schedule such appointment.  such appointment.

Considering the evidence of record which shows a documented sleep disorder with persistent hypersomnolence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's sleep apnea more nearly approximated the criteria for the assignment of at least a 30 percent evaluation since August 16, 2011, the effective date of service connection, based on documented sleep disordered breathing with persistent hypersomnolence.  Indeed, during initial sleep evaluation in September 2009, the Veteran endorsed a history of daytime somnolence, which is supported by his score of 13 on Epworth Sleepiness scale at that time.  During a June 2012 VA Traumatic Brain Injury (TBI) second level evaluation consult, the Veteran reported experiencing continuous fatigue.  A June 2012 VA mental health note documents the Veteran's report that his sleep is intermittent and that his energy level is variable.  During a VA sleep disorders consultation in July 2012, the Veteran reported that he frequently feels unrefreshed when he wakes in the morning.  His score on Epworth Sleepiness Scale at that time was 12.  In his August 2013 Notice of Disagreement, the Veteran indicated that he experiences daytime hypersomnolence daily.  Thus, the Board finds that at least an initial 30 percent rating for the Veteran's sleep apnea is warranted based on the Veteran's documented sleep disorder with daytime hypersomnolence.   

As explained in greater detail in the remand below, as it remains unclear whether the Veteran's sleep apnea is manifested by sleep problems that require use of a CPAP machine, the Board has not foreclosed the possibility that an initial rating in excess of 30 percent for the Veteran's sleep apnea may be warranted under DC 6847.  

	ii. Acid Reflux

An August 2012 rating decision granted service connection for acid reflux (claimed as dyspepsia) and assigned an initial noncompensable (zero percent) disability rating for, effective August 16, 2011, pursuant to 38 C.F.R. § 4.114, DC 7346 (2014).  As there is no Diagnostic Code for GERD, the RO has rated GERD analogous to hiatal hernia under Diagnostic Code 7346.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

Under DC 7346 for hiatal hernia, a 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent rating, of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2014).

A November 2006 service treatment record shows complaints of substernal chest pain and an acid taste in the mouth.  He reported that he sometimes experienced chest pain after eating.  Diagnostic assessment was chest pain or discomfort and the Veteran was started on a H2 blocker for possible etiology of gastroesophageal reflux (GERD).  Symptoms of GERD were also noted during cardiology consultation in November 2006, which were to be treated with Zantac medication.  During a January 2007 post-deployment reassessment, symptoms and deployment concerns included GERD.  Treatment included Zantac, changing Motrin to salsalate, and consideration of a gastrointestinal consultation was recommended if symptoms persisted greater than 30 days.  In December 2008, complaint of indigestion was diagnosed as esophageal reflux for which the Veteran was advised on dietary modification to recuse symptoms and he was prescribed new medication of Omeprazole (Prilosec) for treatment.  

An October 2010 service treatment note documents the Veteran's request to restart Prilosec medication for avid reflux because he had been self-treating his acid reflux with Prilosec that he purchased himself at Wal-Mart.  Gastrointestinal symptoms at that time included heartburn.  Diagnostic assessment was heartburn for which the Veteran was prescribed Omeprazole medication.  During an October 2010 report of medical history for Medical Board Evaluation, the Veteran reported that he was being treated for esophageal reflux with Prilosec medication.  During Medical Evaluation Board examination in December 2010 and Medical Evaluation Board proceedings in March 2011, diagnosis of dyspepsia was noted, which was "medically acceptable" for continued military service.  A March 2011 dental operation report noted that the Veteran's past medical history was significant for gastroesophageal reflux disease (GERD), which was controlled with Prilosec medication.  During Physical Evaluation Board in May 2011, it was noted that the Veteran's diagnosed dyspepsia meets medical retention standards and had been found by the Physical Evaluation Board to not be unfitting either independently or in combination with any other conditions as a review of the Veteran's records supported that it was not a significant limitation on the Veteran's ability to perform the duties of his primary military occupational specialty (MOS).

During VA examination in June 2012, the examiner noted that the Veteran was diagnosed with acid reflux in 2006.  The Veteran stated that treatment include ranitidine medication, which he continued to buy over-the-counter and take on his own for treatment of acid reflux.  The Veteran reported that he experienced breakthrough reflux 2 to 3 times a week for which he took antacids, which was effective.  He also stated that he eats and all organic diet, which had been "a little effective."  At the time of examination, treatment for acid reflux included taking continuous ranitidine medication.  Signs and symptoms of acid reflux included pyrosis (heartburn) and sleep disturbance caused by esophageal reflux recurring 4 or more times a year with each episode lasting for a duration of less than 1 day.  There was no history of esophageal stricture, spasm of the esophagus (cardiospasm or achalasia), or acquired diverticulum of the esophagus.  Diagnostic imaging procedures and laboratory testing were not and had not been performed.  The examiner stated that the Veteran's esophageal condition did not impact his ability to work.

In his August 2013 Notice of Disagreement, the Veteran indicated that he suffers from acid reflux multiple times a week productive of severe symptoms of indigestion, upset stomach, vomiting, and back and neck pain from straining during episodes of acid reflux.

During the August 2014 Videoconference hearing, the Veteran reported that he experiences acid reflux just about every day.  He stated that he eats a jar of tums a week for treatment of his acid reflux.  He stated that his acid reflux gets so bad at times that he has caused mouthwatering and vomiting.  The Veteran indicated that he had never had a scope done to check for erosion and his representative recommended that he have one done as soon as possible.  The Veteran stated that the June 2012 VA examiner inaccurately indicated that the Veteran's symptoms of acid reflux did not include regurgitation.  The Veteran's wife testified that it appears that the examiner either incorrectly documented the Veteran's responses to her questions and/or examination findings in her report of the June 2012 VA examination.  

In light of all the foregoing, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a higher initial 10 percent rating under DC 7346, since the August 16, 2011, effective date of the grant of service connection.  The evidence of record shows that the Veteran's service-connected acid reflux has been manifested by persistent recurrent epigastric distress with pyrosis, regurgitation, and substernal or arm or shoulder pain.  

As noted above, although the June 2012 VA examiner did not indicate that regurgitation is a symptom of the Veteran's acid reflux, the Veteran reported in his August 2013 Notice of Disagreement and during the August 2014 hearing that his acid reflux was indeed manifested by vomiting at times, which is the equivalent of regurgitation.  In that regard, the Board notes that the Veteran is competent to report on the symptoms associated with acid reflux that are capable of lay observation, including vomiting (i.e., regurgitation).  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran's symptoms of acid reflux more nearly approximate the rating criteria for assignment of the next higher 10 percent disability rating.

The Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's acid reflux at any time during the claim.  The Veteran has not claimed, nor does the evidence of record otherwise suggest, that his acid reflux is manifested by symptoms of dysphagia, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of either considerable or severe impairment of health at any time since the effective date of the grant of service connection.  

Indeed, during Medical Evaluation Board examination in December 2010 and Medical Evaluation Board proceedings in March 2011, the Veteran's diagnosed dyspepsia was described as "medically acceptable" for continued military service.  During Physical Evaluation Board in May 2011, it was noted that the Veteran's diagnosed dyspepsia met medical retention standards and had been found by the Physical Evaluation Board to not be unfitting either independently or in combination with any other conditions as a review of the Veteran's records supported that it was not a significant limitation on the Veteran's ability to perform the duties of his primary military occupational specialty (MOS).  Moreover, during VA examination in June 2012, the examiner indicated that the Veteran's acid reflux does not impact his ability to work.  This evidence weighs against a finding that the Veteran's acid reflux is productive of either considerable or severe impairment of health at any time.  

In sum, the evidence more closely approximates the criteria for an initial 10 percent rating, but no higher, as the Veteran's acid reflux is manifested by persistently recurrent epigastric distress with pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, but his symptoms have not been shown to be of such severity as to be productive of considerable or severe impairment of health.  

	iii. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his sleep apnea and acid reflux disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sleep apnea and acid reflux disabilities.  A comparison between the level of severity and symptomatology of the Veteran's sleep apnea and acid reflux with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, with respect to sleep apnea, the Veteran primarily reports sleep disordered breathing, day-time hypersomnolence, and question as to whether it requires use of a CPAP machine.  With respect to acid reflux, the Veteran primarily reports symptoms of persistently recurrent epigastric distress with pyrosis and regurgitation accompanied by substernal or arm or shoulder pain.  The 30 percent evaluation for sleep apnea and the 10 percent evaluation for acid reflux assigned herein under DCs 7399-7346 for acid reflux and DC 6847 for sleep apnea are specific for such symptomatology.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his sleep apnea and acid reflux disabilities.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In sum, the weight of the competent and credible evidence of record demonstrates that since the August 16, 2011, effective date for the awards of service connection for sleep apnea and acid reflux, the Veteran's sleep apnea disability has warranted at least a 30 percent disability rating and his acid reflux disability has warranted a 10 percent disability rating, but not higher.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for acid reflux.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial 30 percent disability rating for sleep apnea, is granted.

Entitlement to an initial 10 percent disability rating for acid reflux, but not higher, is granted.  


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for left and right foot disorders and PTSD; increased initial evaluations in excess of 30 percent for sleep apnea and in excess of 0 percent for panic disorder with agoraphobia and alcohol abuse disorder, sinusitis, allergic rhinitis, eczema, right carpal tunnel syndrome, left carpal tunnel syndrome, hydrocele; and entitlement to a TDIU.

Service Connection for PTSD

A remand is needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) on the matter of entitlement to service connection for PTSD.  As was described in the Introduction, the Veteran timely disputed the denial of his claim for service connection for PTSD in the June 2014 rating decision.  A SOC pertaining to that issue has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Service Connection for Left and Right Foot Disorders

In his August 2013 Notice of Disagreement, the Veteran indicated that service connection is warranted for left and right foot disorders because his arches fell due to extensive marching and weight carried during his 13 years of military service.  During the August 2014 hearing, the Veteran testified that he had been diagnosed with fallen or flattened arches.  He reported his belief that his fallen arches are attributable to his years of military service with prolonged periods of walking in full military gear that weighed 65 pounds or more on average.  

The Veteran's service treatment records show that complaints of left foot pain in January 2010 were diagnosed as cellulitis.  There were no signs or symptoms that cellulitis of the left foot had spread to the bone or blood.  X-ray of the left foot to rule out bony pathology showed no evidence of fracture or dislocation.  Bony mineralization, alignment, and cortices appeared normal.  Soft tissue edema was evident distally in the medical aspect of the foot.  Diagnostic impression was soft tissue edema without evident bony abnormally.  Diagnostic assessment was cellulitis of the left foot for which incision and drainage was performed and antibiotics were prescribed.  

A September 2010 psychiatric behavioral health summary noted history of chronic pain in multiple areas, to include the Veteran's feet.  In an October 2010 report of medical history for Medical Board Evaluation, the Veteran endorsed a history of complaints and treatment for chronic pain and numbness in his feet.  Report of a December 2010 medical examination for Medical Evaluation Board, clinical evaluation of the Veteran's feet was reported as normal and the examiner circled that the Veteran's feet had a normal arch bilaterally.  

The Veteran was afforded a VA foot conditions examination in June 2012.  X-rays of the Veteran's bilateral feet showed that the osseous structures and joint spaces were normally maintained.  There was no evidence of a fracture, dislocation or arthritis.  There was no lytic or blastic lesion present.  The examiner diagnosed lateral foot and arch pain; however, an etiological opinion pertaining to the Veteran's diagnosed bilateral lateral foot and arch pain was not provided.

A July 2012 VA primary care note shows complaints of chronic bilateral arch pain since 2 to 3 years prior.  It was noted that the Veteran's arches were small on physical evaluation and that there was mild pain on palpation of the apex of the arch bilaterally.  Diagnostic assessment was low arches and a podiatry consultation was requested.  Report of VA podiatry consultation in August 2012 for evaluation of bilateral foot pain at rest and with ambulation noted that June 2012 x-rays of the Veteran's bilateral feet revealed bipartite tibial sesamoid bilaterally and normal pedal architecture, which the podiatrist indicated was due to non-weight bearing films.  Diagnostic impressions included tendinitis of the left peroneus brevis, arch pain, and mild pes planovalgus.  

As there is no indication as to whether the Veteran's currently diagnosed foot disorders are related to any incident of his military service as alleged, and given the Veteran's concerns as to the adequacy of the June 2012 VA examination, the Board finds that the Veteran must be afforded an additional VA foot examination to determine the nature and etiology of any currently diagnosed disorder of either foot, to include current diagnoses of bipartite tibial sesamoid, tendinitis of the left peroneus brevis, arch pain, and mild pes planovalgus.  38 C.F.R. § 3.159 (c).  

Increased Initial Rating Claims

In a November 2013 statement accompanying his substantive appeal (VA Form 9), the Veteran asserted that the overall and cumulative effects of his multiple and serious service-connected disabilities deserve higher ratings than multiple 0 percent evaluations currently assigned.

	Sleep Apnea

As noted in the Board's decision above that awarded at least an initial 30 percent disability rating for the Veteran's service-connected sleep apnea disability, it remains unclear whether a rating in excess of 30 percent may be warranted.  Specifically, a December 2009 sleep study follow-up note indicates that while polysomnogram showed evidence of mild sleep apnea, the Veteran did not meet Tricare standards for CPAP titration due to no co-morbid factors.  An August 2012 VA sleep lab note indicates that findings during sleep study in July 2012 were consistent with diagnosis of mild obstructive sleep apnea.  Treatment plan was to proceed with Home Auto-CPAP therapeutic trial for 1 week.  A January 2013 VA primary care note shows that the Veteran requested a CPAP machine for treatment of sleep apnea and it was noted that he was previously unable to return to the Pittsburgh VAMC to obtain a CPAP due to financial reasons.  The Veteran was given the phone number to the sleep clinic and prosthetics to reschedule pickup of equipment.  

In the Veteran's August 2013 Notice of Disagreement, he indicated that he was waiting for a CPAP machine to be shipped to him to hopefully treat his sleep apnea.  During the August 2014 hearing, he testified that he was told that he needed a CPAP machine for treatment of his sleep apnea, however, he had been unsuccessful to scheduling an appointment for fitting and issuance of a CPAP.

Based on the foregoing, it remains unclear whether the Veteran's sleep apnea requires use of breathing assistance device such as CPAP machine as is required for the assignment of the next higher 50 percent disability rating under DC 6847.  As such, ongoing VA treatment records should be obtained pertaining to the Veteran's sleep apnea disability.  

In addition, the Veteran has not yet been afforded a VA examination to determine the current nature and severity of his service-connected sleep apnea disability.  As the current severity of the Veteran's sleep apnea disability remains unclear, he should be afforded a VA examination to determine the current nature and severity of his sleep apnea, and to clarify whether it requires use of a breathing assistance device such as a CPAP machine.  38 C.F.R. § 3.159 (c).  

	Panic Disorder 

At the outset, the Board notes that while that the Veteran's complete medical and dental service treatment records have been obtained, it appears that his in-service psychiatric treatment records may be incomplete.  In that regard, and October 2009 psychological health assessment indicates that the Veteran was then being seen by his Brigade mental health provider and at Adult Behavioral Health (ABH) at Ft. Campbell, Kentucky.  An April 2, 2010, service treatment record noted that the Veteran had been to the ABH but that he refused further therapy there and that he had sought off-post therapy.  As such, additional development is necessary to ensure that the Veteran's complete service mental health treatment records, to specifically include any such records dated during the rating period on appeal, have been obtained for review.  38 C.F.R. § 3.159 (c).  

In addition, correspondence received from the Veteran and Dr. F. Schmidt, Ph.D. in July 2014 indicate that the Veteran underwent a psychiatric evaluation performed by Dr. Schmidt on July 9, 2014.  Dr. Schmidt also indicated that a follow-up appointment had been scheduled.  Report of the July 2014 psychiatric evaluation and any subsequent clinical psychiatric treatment records have not been obtained or associated with the claims file.  As these records likely contain information and evidence relevant to the claim for increase for panic disorder with agoraphobia, additional development efforts are necessary to obtain private clinical psychiatric treatment records from Dr. Schmidt, Ph.D., dating since July 2014.  

Finally, the Veteran's panic disorder was most recently evaluated during VA psychiatric examination in May 2014.  The examiner indicated that at the time of that examination, the Veteran was employed with no occupational problems. The examiner indicated that the Veteran is able to tolerate the normal stress, interpersonal interactions and schedule requirements inherent in any work environment.  During the August 2014 hearing, however, the Veteran suggested that he has only been able to maintain his current employment due to his employer accommodating manifestations of is psychiatric disability.  As this suggests that the Veteran's service-connected panic disorder with agoraphobia and alcohol abuse disorder may have worsened since it was most recently examined in May 2014, and given the examiner notation that it was difficult to judge the Veteran's level of current panic disorder symptoms because psychological testing was exaggerated, the Board finds that the Veteran should be afforded a new VA psychiatric examination to determine the current nature and severity of his service-connected panic disorder disability.

	Sinusitis

During the August 2014 Videoconference hearing, the Veteran testified that his service-connected sinusitis disability has resulted in both incapacitating episodes of sinusitis three to four times a year that have required prolonged antibiotic treatment, and at least three to 6 non-incapacitating episodes per year of sinusitis, characterized by headaches, pain, discharge and crusting.  He stated he has sinus infections probably once a month.  He further testified that sinusitis was treated with antibiotics during service in December 2008, through VA on one occasion, and by a local private physician.  The Veteran indicated that he would attempt to obtain records of private treatment for sinusitis, but no such records have been received for review.  As such, additional development is necessary to attempt to obtain private treatment records for sinusitis as alluded to by the Veteran during the August 2014 hearing.  


	Allergic Rhinitis 

In his August 2013 Notice of Disagreement, the Veteran asserted that one side of his nasal passage is mostly blocked which makes it hard for him to breath both during times of exertion and at times of rest and during sleep.  During the August 2014 hearing, the Veteran testified that he has experienced constant clogging of his nasal passages since he was discharge from military service.  

During VA examination in June 2012, the examiner stated that the Veteran did not have greater than 50% obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous condition.  The examiner further indicated that the Veteran's traumatic deviated nasal septum had not resulted in at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  

A July 2012 VA ENT consultation note, however, notes that the Veteran was referred for evaluation of history of left sided nasal fracture and increase snoring and unilateral nasal blockage on the left side.  Nose examination demonstrated mild-to-moderate dorsal deviation to the left and anterior rhinoscopy revealed a left sided posterior septal deviation which was mild-to-moderate in degree.  

During the August 2014 hearing, the Veteran suggested that June 2012 VA examination with regard to his claimed allergic rhinitis is inadequate.  Specifically, he indicated that the examiner interviewed him, but did not physically examine him.  He further indicated that he has experienced clogged nasal passages since his discharge from miliary service.

As it is unclear from the objective medical evidence of record whether the Veteran's allergic rhinitis and/or traumatic septal deviation is manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and given the Veteran's concerns as to the adequacy of the June 2012 VA examination, as well as his lay testimony as to complete obstruction or clogging of his nasal passages, the Board finds that he should he afforded a new VA examination to determine the nature and severity of his service-connected allergic rhinitis.  

	Right and Left Carpal Tunnel Syndrome

During VA wrist conditions examination in June 2012, the Veteran reported that he woke with wrist cramping and muscle spasms about once a week.  He rated wrist pain at 3 out of 10 with 10 at worst.  Examination of his wrists showed normal range of motion of the Veteran's bilateral wrists, however, painful motion was noted to begin at 70 degrees on palmar flexion of the left wrist.  There was no additional limitation in range of motion of either wrist following repetitive use.  The examiner indicated that there was functional loss and/or functional impairment of the left wrist due to pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissue of both wrists.  Muscle strength testing was normal (5/5) on wrist flexion and extension, bilaterally.  There was no history of a total wrist joint replacement or of arthroscopic or other wrist surgery of either wrist.  X-rays of the Veteran's wrists did not document any degenerative or traumatic arthritis of either wrist.  Diagnostic assessment was bilateral carpal tunnel syndrome.

Although electromyography (EMG) testing in August 2012 was reported as normal with no electrodiagnostic evidence for carpal tunnel syndrome of either wrist, in an August 2012 C&P note, the June 2012 VA examiner clarified diagnosis of carpal tunnel was still appropriate based on the Veteran's subjective report and clinical symptoms and treatment.  The examiner reasoned that EMG studies may not show positive results in the early phases of this condition.  In an October 2011 C&P note, the June 2012 VA examiner stated that the Veteran's symptoms of throbbing pain three times a week, rated as 3 out of 10 with 10 at worst, which is precipitated by lifting and turning the wrists for a while and which resolves about 2 hours after cessation of the precipitating activity, and wrist cramps and muscle spasms that occur once a week, are consistent with diagnosis of carpal tunnel syndrome.  The examiner clarified that there was no additional identified wrist abnormality or diagnosis.  

Unfortunately, however, the evidence of record does not indicate which nerve is involved in the Veteran's diagnosis of left and right wrist carpal tunnel syndrome, or whether there is complete or incomplete paralysis of nerve and whether such is mild, moderate, or severe in nature.  In addition, the Veteran's reported symptoms documented in a June 2012 VA primary care note and during the August 2014 hearing suggest that symptoms of his right and left wrist carpal tunnel syndrome may have worsened since they were most recently evaluated during VA examination in June 2012.  As such, the Board finds that that the Veteran should be afforded an additional VA examination to determine the current nature and severity of the Veteran's right and left wrist carpal tunnel syndrome disabilities.  

	Eczema 

During VA skin examination in June 2012, the examiner noted that physical examination of the Veteran revealed that the Veteran's eczema was manifested by a small white area of flaking to the scalp and it affected approximately less than 5 percent of the Veteran's total body area and less than 5 percent of his total exposed body area (face, neck and hands).  In his August 2013 Notice of Disagreement, however, the Veteran indicated that during VA skin conditions examination in June 2012, he told the examiner that not only did he suffer from eczema of the scalp, but that he also had it on his neck, back, arms, face, shoulders and feet, which he stated is clearly more than 5 percent of his body.  He asserted that he never received a proper VA examination for evaluation of eczema.  During the August 2014 hearing, the Veteran raised concern as to the adequacy of his June 2012 skin examination.  Specifically, he asserted that the examiner merely asked him questions and did not perform a thorough examination.  As the Veteran is competent to report whether symptoms on his scalp diagnosed as eczema have presented on other areas of his body, and given his concerns as to the adequacy of the June 2012 VA skin examination, the Board finds that the Veteran must be afforded a new VA skin examination to determine the nature and severity of his eczema disability.  


	Hydrocele 

In his August 2013 Notice of Disagreement, the Veteran stated that since surgery to remove a benign left testicle/scrotal mass, he has experienced incapacitating residual pain that strikes out of nowhere multiple times a day, which keeps him from performing certain domestic and work-related tasks and which has left him with self-esteem issues and depression.  He stated that he is left with what should be considered to be compensable symptoms.  During the August 2014 hearing, the Veteran asserted that internal and external scarring from cyst removal during service causes pain.  He requested an initial compensable disability rating based on complete atrophy of his testes.  

The Veteran was afforded a VA male reproductive system examination in June 2012, however, the examiner indicated that physical examination of the Veteran's genitalia was not performed per the Veteran's request.  It was noted that the Veteran reported that he had normal penile, testicular and epididymis anatomy with no deformity or abnormality.  Most likely consequently, the Veteran was not examined for internal or external scarring associated with his March 2007 left scrotal exploration with excision of a left peri testicular calcification.   In that regard, the March 2007 operation report indicates that a transverse incision was made over the left hemi scrotum and dissection was carried out down the tunica vaginalis.  

As the Veteran's testicles and scrotal scar have yet to be physically examined with findings responsive to the relevant rating criteria, the Board finds that the Veteran must be afforded a new VA examination to determine the nature and severity of his service-connected hydrocele status post cyst removal with residual pain.

	TDIU

The claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein of entitlement to increased initial evaluations in excess of 30 percent for sleep apnea and in excess of 0 percent for panic disorder with agoraphobia and alcohol abuse disorder, sinusitis, allergic rhinitis, eczema, right carpal tunnel syndrome, left carpal tunnel syndrome, and hydrocele, and must therefore be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records repositories and request the Veteran's complete in-service mental health treatment records, to specifically include any records of substance abuse and behavioral health treatment received from his brigade mental health provider, at Adult Behavioral Health at Fort Campbell, and any mental health treatment sought off post as alluded to in an October 2009 psychological health assessment and in an April 2, 2010, service treatment record.  All pertinent follow-up must be undertaken. All records requests and responses received must be documented in the claims file for review.

2. Provide the Veteran with notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  

3. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for right and left foot disorders and PTSD; increased initial ratings for sleep apnea, panic disorder with agoraphobia and alcohol abuse disorder, sinusitis, allergic rhinitis, eczema, right carpal tunnel syndrome, left carpal tunnel syndrome, hydrocele; and entitlement to a TDIU.  

Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating since August 2010 and since the Veteran's discharge from his last period of active service in August 2011.  The Veteran should specially be requested to provide authorization necessary to enable the VA to obtain private treatment records from a private local physician pertaining to treatment of sinusitis as alluded to during the August 2014 hearing and private psychiatric treatment records from Dr. F. Schmidt, Ph.D., dating since July 9, 2014, as alluded to in correspondence received from Dr. Schmidt in July 2014.   

Regardless of the Veteran's  response to any request for assistance in obtaining the aforementioned records from private sources, relevant medical and psychiatric VA treatment records must be obtained from the Pittsburgh VAMC (dating since June 2014) and the Altoona VAMC/Johnstown CBOC.  

All attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and he must be afforded an opportunity to respond.  

4. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed left and right foot disorders and the current severity of his service-connected sleep apnea, sinusitis, allergic rhinitis, eczema, right carpal tunnel syndrome, left carpal tunnel syndrome, and hydrocele disabilities.  

The claims file, to include electronic records in Virtual VA and VBMS, must be provided to each examiner for review in conjunction with the respective examination and the examiner should note that it has been reviewed.  Each examiner should elicit from the Veteran a complete list of symptoms and manifestations the disability being examined.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

As to the claimed right and left foot disorders, the examiner is requested to identify all left and right foot disorders diagnosed on examination and in the record, to specifically include diagnoses during an August 2012 VA podiatry consultation of tendinitis of the left peroneus brevis, arch pain, and mild pes planovalgus.  As to each diagnosed foot disorder of the left and right foot, the examiner should opine whether  it is at least as likely as not (50 percent or greater) that each such foot disorder had onset in service or is otherwise related to any incident of military service to include diagnosis of left foot cellulitis in January 2010 and wear and tear from prolonged marching with heavy equipment as contended by the Veteran.  In the examiner's opinion, the Veteran's lay statements and any relevant VA or private medical records should be addressed.  

As to the Veteran's service-connected sleep apnea, sinusitis, allergic rhinitis, eczema, right carpal tunnel syndrome, left carpal tunnel syndrome, and hydrocele disabilities, each examiner should discuss all symptoms and render findings responsive to the rating criteria for the disability being examined.  Each examiner should also describe any functional limitations caused by symptoms and manifestations of the disability being examined, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

As to the Veteran's hydrocele, the examiner should explicitly state if the disability is manifested by complete atrophy of one or both testis, whether it requires continuous intensive management, whether it requires long term drug therapy, and whether it has resulted in 1-2 hospitalizations per year and/or requires intermittent intensive management.  The examiner should also document all findings related to internal and/or external scarring resulting from left scrotal exploration with excision of left peri testicular calcification in March 2007.

As to the Veteran's allergic rhinitis and traumatic deviated nasal septum, the examiner should clarify whether it 
is manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

As to the Veteran's sinusitis, the examiner should clarify whether it is manifested by:

a.) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or

b.) one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

As to the Veteran's sleep apnea, the examiner should clarify whether it requires use of breathing assistance device such as CPAP machine and whether it is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  

As to the Veteran's left and right wrist carpal tunnel syndrome, the examiner should clarify what nerve is affected and whether it results in complete or incomplete paralysis of the nerve.  If incomplete paralysis of the nerve is found, then the examiner should state whether it is mild, moderate or severe in nature.  In that regard, the examiner should note that when involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  

5. Also schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his panic disorder.  The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating a psychiatric condition.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  

A complete rationale for any opinion offered must be provided.  The examiner should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

6. Review all VA examinations and opinions obtained as a result of this remand to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Issue a statement of the case (SOC) to the Veteran regarding his claim for service connection for PTSD.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the claim.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

8. After the above development and any other development that may be warranted is complete, readjudicate the claims for service connection for left and right foot disorders; increased initial ratings for sinusitis, allergic rhinitis, sleep apnea, testicular hydrocele, eczema, right and left wrist carpal tunnel syndrome and panic disorder; and entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


